 



Exhibit 10.3

 

Model 2019 Performance Unit Award Agreement

 

AWARD AGREEMENT

 

PERFORMANCE UNITS

 

The Gannett Board of Directors or the Executive Compensation Committee thereof
(the “Committee”), as the case may be, has approved your opportunity to receive
Performance Units (referred to herein as “Performance Units”) under the Gannett
Co., Inc. 2015 Omnibus Incentive Compensation Plan, as amended, as set forth
below.

 

This Award Agreement and the enclosed Terms and Conditions effective as of
January 1, 2019, constitute the formal agreement governing this award.

 

Please sign both copies of this Award Agreement to evidence your agreement with
the terms hereof. Keep one copy and return the other to the undersigned.

 

Please keep the enclosed Terms and Conditions for future reference.

 

 

 

Employee: Location:

 

Grant Date: 1/1/2019

 

Performance Period Commencement Date: 1/1/2019

 

Performance Period End Date: 1/1/2022

 

Performance Unit Payment Date: On a date specified by the Committee that is
within the first 70 days of 2022

 

Target Number of Performance Units: _____*

 

Value of each Performance Unit: $1

 

* The actual number of Performance Units you may receive will be higher or lower
depending on the Company’s performance and your continued employment with the
Company, as more fully explained in the enclosed Terms and Conditions.

 

 

 



  Gannett Co., Inc.       Employee’s Signature   By:         David Harmon
Chief People Officer

 

 

 

 

PERFORMANCE UNITS

TERMS AND CONDITIONS

Under the

Gannett Co., Inc.

2015 Omnibus Incentive Compensation Plan, as amended

 

These Terms and Conditions, dated January 1, 2019, govern the right of the
employee (the “Employee”) designated in the Award Agreement dated coincident
with these Terms and Conditions to receive Performance Units (referred to herein
as “Performance Units”). Generally, the Employee will not receive any
Performance Units unless the specified service and performance requirements set
forth herein are satisfied. The Performance Units are granted under, and are
subject to, the Gannett Co., Inc. (the “Company”) 2015 Omnibus Incentive
Compensation Plan, as amended (the “Plan”). Terms used herein that are defined
in the Plan shall have the meaning ascribed to them in the Plan. If there is any
inconsistency between these Terms and Conditions and the terms of the Plan, the
Plan’s terms shall supersede and replace the conflicting terms herein.

 

1.             Grant of Performance Units. Pursuant to the provisions of (i) the
Plan, (ii) the individual Award Agreement governing the grant, and (iii) these
Terms and Conditions, the Employee may be entitled to receive Performance Units.
Each Performance Unit that becomes payable shall entitle the Employee to receive
from the Company an amount of cash consideration equal to $1 upon the expiration
of the Incentive Period (except as provided in Section 13), subject to
applicable withholding requirements. The actual number of Performance Units an
Employee will receive will be calculated in the manner described in these Terms
and Conditions, including Exhibit A, and may be different than the Target Number
of Performance Units set forth in the Award Agreement.

 



 

-2- 

 

2.             Incentive Period. Except as otherwise provided in Section 13
below, the Incentive Period in respect of the Performance Units shall commence
on the Performance Period Commencement Date specified in the Award Agreement and
end on the Performance Period End Date specified in the Award Agreement.

 

3.             No Interest or Earnings Credited on Performance Units. No
interest or earnings shall be paid to the Employee with regard to the
Performance Units.

 

4.             Payment of Units. The Company shall pay to the Employee a cash
amount equal to $1 multiplied by the number of Performance Units that have been
earned based on the Company’s performance during the Incentive Period as set
forth in Exhibit A and satisfaction of the Terms and Conditions set forth
herein, which amount shall be reduced by the value of all taxes which the
Company is required by law to withhold by reason of such delivery. Except as
provided in Sections 13 or 14, such delivery shall take place on the Performance
Unit Payment Date. An Employee shall have no further rights with regard to a
Performance Unit once the Performance Unit has been paid.

 

5.             Forfeiture and Cancellation of Right to Receive Performance
Units.

 

(a)           Termination of Employment. Except as provided in Sections 6, 13,
and 14, an Employee’s right to receive Performance Units shall automatically be
cancelled upon the Employee’s termination of employment (as well as an event
that results in the Employee’s employer ceasing to be a subsidiary of the
Company) prior to the Performance Period End Date, and in such event the
Employee shall not be entitled to receive any payment in respect thereof.

 

(b)           Forfeiture of Performance Unit/Recovery of Cash Payment.
Performance Units granted under this Award Agreement are subject to the
Company’s Clawback Policy, dated as of December 9, 2015, as amended on December
[__], 2018, and which may be further amended from time-to-time with retroactive
effect. In addition, the Company may assert any other remedies that may be
available to the Company under applicable law.

 



 

-3- 

 

6.     Death, Disability, Retirement. Except as provided in Sections 13 or 14
below, in the event that the employment of the Employee shall terminate prior to
the Performance Period End Date by reason of death, permanent disability (as
determined under the Company’s Long Term Disability Plan), termination of
employment without “Cause” after attaining age 65, or termination of employment
without “Cause” after both attaining age 55 and completing at least 5 years of
service, the Employee (or in the case of the Employee’s death, the Employee’s
estate or designated beneficiary) shall be entitled to receive at the
Performance Unit Payment Date a cash payment equal to the product of (i) the
total number of Performance Units which the Employee would have been entitled to
receive upon the expiration of the Incentive Period had the Employee’s
employment not terminated, and (ii) a fraction, the numerator of which shall be
the number of full calendar months between the Performance Period Commencement
Date and the date that employment terminated, and the denominator of which shall
be the number of full calendar months from the Performance Period Commencement
Date to the Performance Period End Date. In the event the Employee is terminated
for “Cause” all unpaid awards shall be forfeited. “Cause” shall mean a
termination of the Employee’s employment following the occurrence of any of the
following events, each of which shall constitute a “Cause” for such termination:

 

(i)            embezzlement, fraud, misappropriation of funds, breach of
fiduciary duty or other act of material dishonesty committed by the Employee or
at his or her direction;

 



 

-4- 

 

(ii)           failure by the Employee to perform adequately the duties of his
or her position, as a result of neglect or refusal, that he or she does not
remedy within thirty (30) days after receipt of written notice from the Company;

 

(iii)          gross negligence, including in a supervisory capacity, of the
Employee that causes significant financial or reputational harm to the Company;

 

(iv)          material violation of the Company’s employment policies by the
Employee;

 

(v)           conviction of, or plea of guilty or nolo contendere by, the
Employee to a felony or any crime involving moral turpitude; or

 

(vi)          the Employee is found by a court of competent jurisdiction in a
civil action or by the Securities and Exchange Commission to have violated any
Federal or State securities law.

 

The Committee, in its sole discretion, shall be responsible for making the
determination whether an Employee’s termination is for “Cause”, and its decision
shall be binding on all parties.

 

7.             Non-Assignability. Performance Units may not be transferred,
assigned, pledged or hypothecated, whether by operation of law or otherwise, nor
may the Performance Units be made subject to execution, attachment or similar
process.

 

8.             Rights as a Shareholder. The Employee shall have no rights as a
shareholder by reason of the Performance Units.

 



 

-5- 

 

9.             Discretionary Plan; Employment. The Plan is discretionary in
nature and may be suspended or terminated by the Company at any time. With
respect to the Plan, (a) each grant of Performance Units is a one-time benefit
which does not create any contractual or other right to receive future grants of
Performance Units, or benefits in lieu of Performance Units; (b) all
determinations with respect to any such future grants, including, but not
limited to, the times when the Performance Units shall be granted, the number of
Performance Units, and the Incentive Period, will be at the sole discretion of
the Company; (c) the Employee’s participation in the Plan shall not create a
right to further employment with the Employee’s employer and shall not interfere
with the ability of the Employee’s employer to terminate the Employee’s
employment relationship at any time with or without cause; (d) the Employee’s
participation in the Plan is voluntary; (e) the Performance Units are not part
of normal and expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payment, bonuses, long-service awards,
pension or retirement benefits, or similar payments; (f) the future value of the
Performance Units is unknown and cannot be predicted with certainty; and (g) the
payment of the Performance Units shall be an unfunded, contractual obligation of
the Company.

 

10.           Effect of Plan and these Terms and Conditions. The Plan is hereby
incorporated by reference into these Terms and Conditions, and these Terms and
Conditions are subject in all respects to the provisions of the Plan, including
without limitation the authority of the Executive Compensation Committee of the
Board of Directors of the Company (the “Committee”) in its sole discretion to
make interpretations and other determinations with respect to all matters
relating to the applicable Award Agreements, these Terms and Conditions, the
Plan and awards made pursuant thereto. These Terms and Conditions shall apply to
the grant of Performance Units made to the Employee on the date hereof and shall
not apply to any future grants of Performance Units made to the Employee.

 

11.           Notices. Notices hereunder shall be in writing and, if to the
Company, shall be addressed to the Secretary of the Company at 7950 Jones Branch
Drive, McLean, Virginia 22107, and, if to the Employee, shall be addressed to
the Employee at his or her address as it appears on the Company’s records.

 



 

-6- 

 

12.           Successors and Assigns. The applicable Award Agreement and these
Terms and Conditions shall be binding upon and inure to the benefit of the
successors and assigns of the Company and, to the extent provided in Section 6
hereof, to the estate or designated beneficiary of the Employee.

 

13.           Change in Control Provisions.

 

Notwithstanding anything to the contrary in these Terms and Conditions, the
following provisions shall apply to the right of an Employee to receive
Performance Units under the attached Award Agreement.

 

(a)           Definitions.

 

As used in Article 15 of the Plan and in these Terms and Conditions, a “Change
in Control” shall mean the first to occur of the following:

 

(i)          the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (A) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
Section, the following acquisitions shall not constitute a Change in Control:
(i) any acquisition directly from the Company, (ii) any acquisition by the
Company, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or one of its affiliates, or (iv) any
acquisition pursuant to a transaction that complies with Sections 13(a)(iii)(A),
13(a)(iii)(B) and 13(a)(iii)(C);

 



 

-7- 

 

(ii)         individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

 

(iii)        consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving the Company or any
of its subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Company, or the acquisition of assets or stock of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case, unless, following such Business Combination, (A)
all or substantially all of the individuals and entities that were the
beneficial owners of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation or entity resulting from such Business
Combination (including, without limitation, a corporation or entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
employee benefit plan (or related trust) of the Company or any corporation or
entity resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation or entity resulting from such Business Combination or
the combined voting power of the then-outstanding voting securities of such
corporation or entity, except to the extent that such ownership existed prior to
the Business Combination, and (C) at least a majority of the members of the
board of directors of the corporation or entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

 



 

-8- 

 

(iv)       approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.

 

(b)           Acceleration Provisions. In the event of a Change in Control, the
number of Performance Units payable to an Employee shall be calculated in
accordance with the Change in Control rules set forth in Exhibit A, subject to
the vesting rules set forth below.

 

(i) In the event of the occurrence of a Change in Control in which the
Performance Units are not continued or assumed (i.e., the Performance Units are
not equitably converted into, or substituted for, a right to receive cash of a
successor entity or its affiliate), the Performance Units that have not been
cancelled shall become fully vested and shall be paid out to the Employee as
soon as administratively practicable on or following the effective date of the
Change in Control (but in no event later than 30 days after such event),
provided that the Change in Control also constitutes a change in ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company within the meaning of Section 409A of the
Internal Revenue Code of 1986 (the “Code”) and the regulations and guidance
issued thereunder (“Section 409A”), and such payout will not result in
additional taxes under Section 409A. Otherwise, in the event of the occurrence
of a Change in Control in which the Performance Units are not continued or
assumed, the vested Performance Units shall be paid out at the earlier of the
Employee’s termination of employment or the Performance Unit Payment Date.

 



 

-9- 

 

(ii) In the event of the occurrence of a Change in Control in which the
Performance Units are continued or assumed (i.e., the Performance Units are
equitably converted into, or substituted for, a right to receive cash of a
successor entity or its affiliate), the Performance Units shall not vest upon
the Change in Control, provided that the Performance Units that have not vested
under the other provisions of this Award shall become fully vested in the event
that the Employee has a “qualifying termination of employment” within two years
following the date of the Change in Control. In the event of the occurrence of a
Change in Control in which the Performance Units are continued or assumed,
vested Performance Units shall be paid out to the Employee at the earlier of the
Employee’s termination of employment or the Performance Unit Payment Date.

 

A “qualifying termination of employment” shall occur if the Company
involuntarily terminates the Employee without “Cause” or the Employee
voluntarily terminates for “Good Reason”. For this purpose, “Cause” shall mean:

 

●any material misappropriation of funds or property of the Company or its
affiliate by the Employee;

 

●unreasonable and persistent neglect or refusal by the Employee to perform his
or her duties which is demonstrably willful and deliberate on the Employee’s
part, which is committed in bad faith or without reasonable belief that such
breach is in the best interests of the Company and which is not remedied in a
reasonable period of time after receipt of written notice from the Company
specifying such breach;

 



 

-10- 

 

●conviction of the Employee of a securities law violation or a felony involving
moral turpitude; or

 

●the Employee being found by a court of competent jurisdiction in a civil action
or by the Securities and Exchange Commission to have violated any Federal or
State securities law.

 

For this purpose, “Good Reason” means the occurrence after a Change in Control
of any of the following circumstances without the Employee’s express written
consent, unless such circumstances are fully corrected within 90 days of the
Notice of Termination described below:

 

●the material diminution of the Employee’s duties, authorities or
responsibilities from those in effect immediately prior to the Change in
Control;

 

●a material reduction in the Employee’s base salary or target bonus opportunity
as in effect on the date immediately prior to the Change in Control;

 

●the relocation of the Employee’s office from the location at which the Employee
is principally employed immediately prior to the date of the Change in Control
to a location 35 or more miles farther from the Employee’s residence immediately
prior to the Change in Control, and recognizing that the Employee shall be
expected to travel on the Company’s business to an extent substantially
consistent with the Employee’s business travel obligations prior to the Change
in Control; or

 

●the failure by the Company or its affiliate to pay any material compensation or
benefits due to the Employee.

 

Any termination by the Employee for Good Reason shall be communicated by a
Notice of Termination that (x) indicates the specific termination provision in
the Award Agreement relied upon, and (y) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Employee’s employment under the provision so indicated. Such
notice must be provided to the Company within ninety (90) days after the event
that created the “Good Reason”.

 



 

-11- 

 

(iii)          If in connection with a Change in Control, the Performance Units
are assumed (i.e., the Performance Units are equitably converted into, or
substituted for, a right to receive cash of a successor entity or its
affiliate), the Performance Units shall refer to the right to receive such cash.
An assumption of this Performance Unit award must satisfy the following
requirements:

 

●The converted or substituted award must be a right to receive an amount of cash
that has a value, measured at the time of such conversion or substitution, that
is equal to the value of this Award as of the date of the Change in Control;

 

●The vesting terms of any converted or substituted award must be substantially
identical to the terms of this Award; and

 

●The other terms and conditions of any converted or substituted award must be no
less favorable to the Employee than the terms of this Award are as of the date
of the Change in Control (including the provisions that would apply in the event
of a subsequent Change in Control).

 

The determination of whether the conditions of this Section 13(b)(iii) are
satisfied shall be made by the Committee, as constituted immediately before the
Change in Control, in its sole discretion.

 

(c) Legal Fees. The Company shall pay all legal fees, court costs, fees of
experts and other costs and expenses when incurred by Employee in connection
with any actual, threatened or contemplated litigation or legal, administrative
or other proceedings involving the provisions of this Section 13, whether or not
initiated by the Employee. The Company agrees to pay such amounts within 10 days
following the Company’s receipt of an invoice from the Employee, provided that
the Employee shall have submitted an invoice for such amounts at least 30 days
before the end of the calendar year next following the calendar year in which
such fees and disbursements were incurred.

 

14.           Employment or Similar Agreements. The provisions of Sections 1, 4,
5, 6 and 13 of these Terms and Conditions shall not be applied to or interpreted
in a manner which would decrease the rights held by, or the payments owing to,
an Employee under an employment agreement, termination benefits agreement or
similar agreement with the Company that pre-exists the Grant Date and contains
specific provisions applying to Plan awards in the case of any change in control
or similar event or termination of employment, and if there is any conflict
between the terms of such employment agreement, termination benefits agreement
or similar agreement and the terms of Sections 1, 4, 5, 6 or 13, the employment
agreement or termination benefits agreement shall control.

 



 

-12- 

 

15.           Grant Subject to Applicable Regulatory Approvals. Any grant of
Performance Units under the Plan is specifically conditioned on, and subject to,
any regulatory approvals required in the Employee’s country. These approvals
cannot be assured. If necessary approvals for grant or payment are not obtained,
the Performance Units may be cancelled or rescinded, or they may expire, as
determined by the Company in its sole and absolute discretion.

 

16.           Applicable Laws and Consent to Jurisdiction. The validity,
construction, interpretation and enforceability of this Agreement shall be
determined and governed by the laws of the State of Delaware without giving
effect to the principles of conflicts of law. For the purpose of litigating any
dispute that arises under this Agreement, the parties hereby consent to
exclusive jurisdiction in Virginia and agree that such litigation shall be
conducted in the courts of Fairfax County, Virginia or the federal courts of the
United States for the Eastern District of Virginia.

 

17.           Compliance with Section 409A. This Award is intended to comply
with the requirements of Section 409A so that no taxes under Section 409A are
triggered, and shall be interpreted and administered in accordance with that
intent (e.g., the definition of “termination of employment” (or similar term
used herein) shall have the meaning ascribed to “separation from service” under
Section 409A). If any provision of these Terms and Conditions would otherwise
conflict with or frustrate this intent, the provision shall not apply.
Notwithstanding any provision in this Award Agreement to the contrary and solely
to the extent required by Section 409A, if the Employee is a “specified
employee” within the meaning of Code Section 409A and payment of the award is
being made in connection with the Employee’s separation from service other than
by reason of the Employee’s death, payment of the award shall be delayed until
six months and one day after the Employee’s separation from service with the
Company (or, if earlier than the end of the six-month period, the date of the
Employee’s death). The Company shall not be responsible or liable for the
consequences of any failure of the Award to avoid taxation under Section 409A.

 

 

-13- 

 

Exhibit A

 

Calculation of Performance Units

 

Subject to the satisfaction of applicable service requirements, the amount
awarded to the Employee shall be an amount, as determined by the Committee, that
is equal to the sum of (i), (ii) and (iii), as set forth below:

 

(i)50% of the Employee’s Target Number of Performance Units multiplied by the
2019 Applicable Percentage determined pursuant to the following chart based on
the Company’s actual Digital Revenues for 2019 versus the Company’s 2019 Target
Digital Revenues:

 

2019 Digital Revenue   Achievement Against Target Digital Revenue Digital
Revenue 2019 Applicable Percentage Below Threshold Below YYY% Less than $XXX 0%
- No Award Threshold YYY% $XXX 50%* Target YYY% $XXX 100%* Maximum YYY% $XXX
200%* Above Maximum YYY% or more More than $XXX 200%

 

* The Applicable Percentage is calculated using straight line interpolation
between points.

 

(ii)30% of the Employee’s Target Number of Performance Units multiplied by the
2020 Applicable Percentage determined pursuant to the following chart based on
the Company’s actual Digital Revenues for 2020 versus the Company’s 2020 Target
Digital Revenues:

 

2020 Digital Revenue   Achievement Against
Target Digital Revenue Digital Revenue 2020 Applicable
Percentage Below Threshold Below YYY% Below Threshold 0% - No Award Threshold
YYY% ZZ% of 2020 Target Digital Revenue 50%* Target YYY% 2020 Target Digital
Revenue 100%* Maximum YYY%

ZZ% of 2020 Target Digital Revenue

 

200%* Above Maximum YYY% or more Above Maximum 200%

 

* The Applicable Percentage is calculated using straight line interpolation
between points.

 

(iii)20% of the Employee’s Target Number of Performance Units multiplied by the
2021 Applicable Percentage determined pursuant to the following chart based on
the Company’s actual Digital Revenues for 2021 versus the Company’s 2021 Target
Digital Revenues:

 



 

-14- 

 

2021 Digital Revenue  

Achievement Against

Target Digital Revenue

Digital Revenue 2021 Applicable Percentage Below Threshold Below YYY% Below
Threshold 0% - No Award Threshold YYY% ZZ% of 2021 Target Digital Revenue 50%*
Target YYY% 2021 Target Digital Revenue 100%* Maximum YYY% ZZ% of 2021 Target
Digital Revenue 200%* Above Maximum YYY% or more Above Maximum 200%

 

* The Applicable Percentage is calculated using straight line interpolation
between points.

 

The Committee, in its sole discretion, is responsible for making the above
calculations, and its determinations are binding on all parties. The Committee
reserves the right, in its sole discretion, to reduce, but not increase, the
amount of an Award.

 

Definitions:

 

“2019 Target Digital Revenue” shall mean $_______________ (such amount shall be
established by the Committee in the first 60 days of 2019 as will the
achievement percentages in the foregoing charts).

 

“2020 Target Digital Revenue” shall mean __% multiplied by the Company’s actual
Digital Revenues for 2019.

 

“2021 Target Digital Revenue” shall mean __% multiplied by the Company’s actual
Digital Revenues for 2020.

 

“Digital Revenue” means Digital Advertising plus Digital Only Subscriptions as
defined below:

 

●Digital Advertising includes revenues earned by selling display and video
advertising on desktop and mobile platforms as well as classified revenues
earned through sales on third party platforms (e.g., RealMatch, Cars). It also
includes revenues generated through search engine marketing (SEM), search engine
optimization (SEO), social, email, directories, digital syndication, archives,
other third-party partners (e.g., affiliate sites) and various digital-related
software and web presence products.



●Digital Only Subscriptions is revenue earned through the purchase of digital
only subscriptions to our local market desktop sites, mobile web sites or native
applications, as well as the purchase of digital subscriptions to any of USA
TODAY Group’s digital only offerings, including but not limited to the
e-edition, sports-related subscriptions, and ad-free experiences.

 

Actual Digital Revenue shall be adjusted for “Extraordinary Items” as defined
and set forth in Article 10 of the Plan except that the adjustment for item 4 in
such definition (i.e., the effects of mergers, acquisitions, divestitures,
spin-offs or significant transactions) shall only be made in the year of the
closing of the transaction.

 



 

-15- 

 

Change In Control

 

In the event of a Change in Control of the Company and provided that the
Employee’s right to receive Performance Units has not previously been cancelled
or forfeited, the number of Performance Units an Employee will be paid is
calculated as follows:

 

(i)For a Change in Control occurring in 2019, the number of the Employee’s
Performance Units shall be calculated as the sum of (A) plus (B) where:

 

(A) is 50% of the Target Number of Performance Units; provided that if the
Change in Control occurs on or after July 1, 2019, (A) shall be the greater of:
(I) 50% of the Target Number of Performance Units, or (II) 50% of the Target
Number of Performance Units multiplied by the 2019 Applicable Percentage where
the 2019 Applicable Percentage is determined under the 2019 Digital Revenue
chart set forth above based on the Company’s actual Digital Revenues in 2019
through the date of the Change in Control (with the Company’s Target Digital
Revenues for 2019 multiplied by a fraction whose numerator is the number of days
in 2019 prior to the Change in Control and whose denominator is 365); and

 

(B) is 50% of the Target Number of Performance Units.

 

(ii)For a Change in Control occurring in 2020, the number of the Employee’s
Performance Units shall be calculated as the sum of (A) plus (B) plus (C) where:

 

(A) is the number of Performance Units earned based on the Company’s performance
in 2019;

 

(B) is 30% of the Target Number of Performance Units; provided that if the
Change in Control occurs on or after July 1, 2020, (B) shall be the greater of
(I) 30% of the Target Number of Performance Units; and (II) 30% of the Target
Number of Performance Units multiplied by the 2020 Applicable Percentage where
the 2020 Applicable Percentage is determined under the 2020 Digital Revenue
chart set forth above based on the Company’s actual Digital Revenues in 2020
through the date of the Change in Control (with the Company’s Target Digital
Revenues for 2020 multiplied by a fraction whose numerator is the number of days
in 2020 prior to the Change in Control and whose denominator is 365); and

 

(C) is 20% of the Target Number of Performance Units.

 

(iii)For a Change in Control occurring in 2021, the number of the Employee’s
Performance Units shall be calculated as the sum of (A) plus (B) where

 

(A) is the number of Performance Units earned based on the Company’s performance
in 2019 plus the number of Performance Units earned based on the Company’s
performance in 2020; and

 



 

-16- 

 

(B) is 20% of the Target Number of Performance Units; provided that if the
Change in Control occurs on or after July 1, 2021, (B) is the greater of (I) 20%
of the Target Number of Performance Units; and (II) 20% of the Target Number of
Performance Units multiplied by the 2021 Applicable Percentage where the 2021
Applicable Percentage is determined under the 2021 Digital Revenue chart set
forth above based on the Company’s actual Digital Revenues in 2021 through the
date of the Change in Control (with the Company’s Target Digital Revenues for
2021 multiplied by a fraction whose numerator is the number of days in 2021
prior to the Change in Control and whose denominator is 365).

 

The payment of the above is subject to the Employee’s satisfaction of the
service requirements, if any, specified in Section 13.

 

Jan. 2019

 

 